                          Case 1:19-cv-09050-ER Document 8 Filed 10/28/19 Page 1 of 1
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 Pierce Bainbridge Beck Price & Hecht LLP
 David L. Hecht, Esq.
 277 Park Avenue 45th Floor
 New York, NY 10172
   Telephone No: 212-484-9866

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Southern District of New York
     Plaintiff:   Social Technologies, LLC
 Defendant:       Apple, Inc. and Thomas La Perle

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          1:19-cv-09050-ER


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Request for Issuance of Summons, Complaint, Civil Cover Sheet

3.    a.    Party served:     Apple, Inc.
      b.    Person served:    Daisy Montenegro, CT Corporation System, Registered Agent , authorized to accept, served under
                              F.R.C.P. Rule 4.

4.    Address where the party was served:       818 W 7th St Suite 930, Los Angeles, CA 90017

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Mon, Oct 14 2019 (2) at: 12:30 PM

6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111



7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 10/15/2019
                                                                                    (Date)                                (Signature)




                                                                     PROOF OF                                                              3873512
                                                                      SERVICE                                                              (322761)
